Citation Nr: 0939407	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hip arthritis secondary to a service-connected 
right knee disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
knee arthritis secondary to a service-connected right knee 
disability.  

3.  Entitlement to service connection for bilateral hip 
arthritis secondary to a service-connected right knee 
disability.  

4.  Entitlement to service connection for left knee arthritis 
secondary to a service-connected right knee disability.  

5.  Entitlement to service connection for lumbar spine 
arthritis secondary to a service-connected right knee 
disability.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The Board notes that in the May 2006 VA Form 9, the Veteran 
referenced increased symptoms, to include pain, in his 
service-connected right knee.  This issue is referred to the 
agency of original jurisdiction (AOJ).  

In October 2007, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
March 2009, the VHA opinion was incorporated into the record 
and the Veteran was provided with copies of the VHA opinion.  
The case has been returned to the Board for further appellate 
review.

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2005 and in August 2006.  In 
addition, he testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of each of the hearings has 
been associated with the claims file.  

The Board notes that the Veteran waived initial AOJ 
consideration of additional evidence submitted in May 2007.  

The issue of entitlement to a TDIU being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 1999 rating decision, the AOJ denied service 
connection for arthritis of the hips and denied reopening the 
claim of entitlement to service connection for a left knee 
disorder.  The Veteran did not file a notice of disagreement.

2.  Since the prior July 1999 rating decision, which denied 
service connection for arthritis of the hips and denied 
reopening the claim of entitlement to service connection for 
a left knee disorder, evidence that relates to an 
unestablished fact necessary to substantiate the claims has 
been presented or secured.

3.  Disability due to bilateral hip arthritis is not 
attributable to the service-connected right knee disability.  

4.  Disability due to left knee arthritis is not attributable 
to the service-connected right knee disability.  

5.  Disability due to lumbar spine arthritis is not 
attributable to the service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied entitlement 
to service connection for a bilateral hip arthritis and 
denied reopening the claim for service connection for left 
knee arthritis is final.  Evidence submitted since that 
decision is new and material and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103.

2.  Bilateral hip arthritis is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).

3.  Left knee arthritis is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).

4.  Lumbar spine arthritis is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
December 2003 and March 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  
As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in October 2004 and a VHA opinion was obtained 
and associated with the claims file in March 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I. New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for a left 
knee disorder was previously addressed and denied by the AOJ 
in May 1996.  In a July 1999 rating decision, the AOJ denied 
reopening the claim of entitlement to service connection for 
a left knee disorder and denied service connection for 
arthritis of the bilateral hips.  At the time of the prior 
decision in July 1999, the record included the service 
records, post-service medical records, and statements from 
the Veteran.  The evidence was reviewed and the application 
to reopen the claim of entitlement to service connection for 
a left knee disorder secondary to a service-connected right 
knee disability was denied as there was no new and material 
evidence sufficient to reopen the claim.  In addition, 
service connection for bilateral hip arthritis secondary to a 
service-connected right knee disability was denied based on a 
finding that the evidence did not show a relationship between 
bilateral hip arthritis and the service-connected right knee 
disability.  No notice of disagreement was filed and that 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record showed no 
relationship between a left knee disorder or bilateral hip 
arthritis and service, to include the service-connected right 
knee disability.  The evidence did not establish a left knee 
disorder or bilateral hip arthritis related to service, to 
include the service-connected right knee disability.  

Since that determination, the Veteran has applied to reopen 
his claims of entitlement to service connection for a left 
knee disorder and bilateral hip arthritis.  The evidence 
submitted since the prior final denial in July 1999 is new 
and material.  A private opinion, dated in September 2004, 
notes degenerative joint disease of the knees and hips.  The 
physician stated that right knee degenerative joint disease 
could reasonably have caused the Veteran to favor the knee 
thereby causing pain and increased wear and tear on the 
opposite knee and hips.  This evidence relates to an 
unestablished fact necessary to substantiate the claims, the 
records added are probative of the issue regarding service 
connection for a left knee and bilateral hip disability, and 
thus, the claims are reopened.  

II.  Secondary Service Connection

Criteria & Analysis


Initially, the Board notes that the Veteran has not claimed 
that left knee, hip, or lumbar spine arthritis was incurred 
or aggravated by service but has limited his appeal to 
secondary service connection.  He asserts he has a bilateral 
hip disorder, left knee disorder and back disorder due to his 
service-connected right knee meniscectomy with traumatic 
arthritis.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for the 
claimed disorders on appeal, the evidence must show that the 
veteran's service-connected disability either caused or 
aggravated the claimed disorders on appeal.  

The Board notes that VA x-ray examination of the hips in June 
2003 showed severe osteoarthritic changes.  X-ray of the left 
knee in March 2003 showed mild joint space narrowing and 
patellar spurring.  In October 2002, x-ray examination of the 
lumbar spine showed spondylosis at L3-4.  Thus, current 
disability is established and the question, therefore, is 
whether the Veteran's current disability of the hips, left 
knee and lumbar spine are related to service or service-
connected disability.  

The Board notes that a determination as to whether disability 
is related to service-connected disability requires competent 
evidence.  The Veteran is competent to report his symptoms.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service-connected disability and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, positive and 
negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that while a March 2005 record reflects that 
the Veteran is in receipt of retirement disability benefits 
due to disorders to include arthritis in the knees, back and 
hips, such does not establish that the disorders are caused 
or aggravated by the service-connected right knee disability.  
In addition, the Board notes that the Court has indicted that 
a Social Security Administration (SSA) determination is 
pertinent to the veteran's ability to engage in substantial 
gainful employment.  See Martin v. Browne, 4 Vet. App 134, 
140 (1993).  In the case on appeal, however, the critical 
issue is not whether the Veteran is employable.  Rather, the 
issue is one of in-service incurrence/aggravation.  
Accordingly, a SSA determination many years post service is 
not relevant.  See38 U.S.C.A. § 5103A(b).  Social security 
records were requested by VA but a September 2005 response 
from SSA indicates that the records had been destroyed.  

The October 2004 VA examiner stated that while the Veteran 
had a significant problem with degenerative joint disease, 
especially in his hips, it was less likely that the disorders 
of the left knee, hips, and back were the direct result of 
his right knee injury.  The examiner added that based on the 
radiographs of his hips and knees, there appeared to be some 
underlying congenital problem, which likely led to early 
degenerative joint disease.  A January 2005 VA examination 
report reflects patellofemoral syndrome, bilaterally.  

The Board notes that in Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement, and a review of the claims 
file does not automatically render an opinion competent or 
persuasive, noting other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the appellant for an extended period of time and/or 
reviewing pertinent medical literature.  In Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In that regard, while the Veteran's private physician, in 
September 2004, stated that right knee degenerative joint 
disease could have caused the Veteran to favor the knee 
thereby causing pain and increased wear and tear on the 
opposite knee, hips and lower back, the physician noted that 
he was unaware of the exact timeline of the onset of the 
joint problems since they occurred prior to his treatment of 
the Veteran.  In this case, the Board finds the equivocal 
nature of the opinion, coupled with the noted lack of a 
factual history, diminishes the probative value of the 
opinion.

In addition, while an August 2005 private opinion notes that 
the Veteran, "has a chronic situation as a result of 
problems with his knee joints, hip joints, which are causing 
him to have such an abnormal balance that it is making him 
have back pain and spasms," such does not establish that 
arthritis in the hips, left knee or back is caused or 
aggravated by the service-connected right knee disability.  
The Board notes that a January 1996 record notes degenerative 
joint disease of the left knee and a history of left knee 
trauma at work four years earlier, and a January 1999 private 
record notes follow up for an injury to the lower back and 
left shoulder, with a diagnosis of lumbar strain and mild 
contusion of the left shoulder resolved.  Regardless, the 
Board finds that the competent and probative evidence 
establishes that no degree of disability of the left knee, 
bilateral hips, or lumbar spine is attributable to the 
service-connected right knee disability.  

Further, while a May 2007 private opinion notes possible 
causes of the left knee, hip and back symptoms to include 
some degree of contribution by the right knee to the hip and 
low back complaints, such does establish that the left knee, 
hip or lumbar spine arthritis was caused or aggravated by the 
service-connected right knee disability.  The examiner 
conceded that the Veteran had multiple symptoms that 
complicated the evaluation and made providing an opinion in 
regard to etiology difficult.  

Against this background is the March 2009 VHA opinion.  The 
opinion states the following:

On reviewing the record, I do believe that 
the right knee injury sustained by the 
veteran is a significant cause of his 
current right knee disability.  I do not 
believe, however, that this injury and the 
resultant right knee disability caused the 
symptoms and/or arthritis in the veteran's 
left knee, bilateral hips, or back.  

The veteran has multiple sites of 
arthritic involvement including the upper 
extremities as documented on the elbow 
radiology report referenced above.  It is 
likely that the arthritis from which the 
veteran suffers is a form of generalized 
osteoarthritis which is causing the 
deterioration of his hips and left knee as 
well as his back symptoms.  In addition, 
it also appears that his hips may be 
affected by abnormal development as 
documented in the radiology report dated 
July 10, 1998.  

There are multiple indicators that the 
veteran's hip arthritis was worse than 
that in his right knee.  There were 
several areas on the chart where it was 
documented that his hip arthritis was 
worse radiographically than his knee 
arthritis.  Also, the veteran underwent a 
left hip replacement prior to a right knee 
replacement, indicating that the symptoms 
in his left hip were likely worse than 
those in his right knee.  He subsequently 
reported on March 5, 2005, that his right 
hip was as bad as his left and that he was 
planning a hip replacement on the right as 
soon as the left side healed, again prior 
to any replacement surgery on his knee.  

There were three physicians referenced 
above in addition to the surgeon who 
performed the hip replacement procedure 
who were of the opinion that the hip 
arthritis was worse than that of the knee.  
It is unlikely that his knee condition 
would cause his hip arthritis to progress 
faster than the changes occurring in the 
knee.  Given that the hip arthritis is 
worse than the knee arthritis, it is 
likely that the degeneration of the 
veteran's hips is a primary phenomenon 
rather than secondary to his knee 
disability.  

A[] T[], MD, evaluated the veteran in 
November, 2004.  He found no specific 
problem with the back at this time.  He 
felt that the back symptoms the veteran 
was experiencing were originating from his 
hips.  As stated in the prior paragraph, 
it is unlikely that the knee disability 
caused the degeneration of the veteran's 
hips and therefore it is unlikely that the 
knee disability is causing the symptoms in 
his low back.  

It is common for a limp from an arthritic 
hip to include a significant amount of 
"trunk-lean" to help reduce the forces 
on the hip and therefore the pain caused 
by it.  The veteran stated on August 1, 
2006, that "my right knee is causing me 
to lean to the right, causing my skeleton 
to be off".  A limp from a painful knee 
does not commonly involve any amount of 
trunk-lean.  The leaning to which he is 
referring is more likely because of his 
arthritic hip.  

Finally, given the more severe involvement 
of the hips as well as the multi-joint 
arthritic involvement, I do not believe 
that the disability of the right knee has 
caused significant worsening of his other 
joints including his low back, hips, and 
left knee.  

Given the above, it is my opinion that:

1)	It is UNLIKELY that a disorder of the 
bilateral hips, to include arthritis, is 
proximately due to the veteran's service-
connected right knee disability.  

2)	It is UNLIKELY that a disorder of the 
bilateral hips, to include arthritis, has 
been chronically worsened by the veteran's 
service-connected right knee disability.  

3)	It is UNLIKELY that a disorder of the 
left knee, to include arthritis, is 
proximately due to the veteran's service-
connected right knee disability.  

4)	It is UNLIKELY that a disorder of the 
left knee, to include arthritis, has been 
chronically worsened by the veteran's 
service-connected right knee disability.  

5)	It is UNLIKELY that a disorder of the 
low back, to include arthritis, is 
proximately due to the veteran's service-
connected right knee disability

6)	It is UNLIKELY that a disorder of the 
low back, to include arthritis, has been 
chronically worsened by the veteran's 
service-connected right knee disability.  

In this case, the Board has accorded more probative value to 
the March 2009 VHA opinion which the Board finds to be 
adequate for a determination in this case.  In reaching the 
orthopedic surgeon not only reviewed the claims file, but 
also provided a fully articulated opinion with sound 
reasoning for the conclusion contributing to the probative 
value of the opinion.  The opinion is based on reliable 
principles and supported by other evidence, to include the 
October 2004 VA opinion.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

The preponderance of the evidence is against the claims of 
entitlement to service connection for left knee arthritis, 
bilateral hip arthritis and lumbar spine arthritis and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.





ORDER

The claim of service connection for bilateral hip arthritis 
is reopened, and to that extent the appeal is granted.  

The claim of service connection for left knee arthritis is 
reopened, and to that extent the appeal is granted.  

Service connection for bilateral hip arthritis is denied.  

Service connection for left knee arthritis is denied.  

Service connection for lumbar spine arthritis is denied.  


REMAND

The Veteran asserts entitlement to a total rating based on 
individual unemployability (TDIU).  State disability records 
reflect disability due to osteoarthrosis and allied 
disorders.  In March 2007, the Veteran asserted that he is no 
longer able to work due to his service-connected right knee 
disability.  At the hearing, he essentially testified that he 
was forced to retire because of his right knee disability.  
Transcript at 7 (2007).  

The Board notes that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  In addition, where the percentage requirements are 
not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability, and consideration is given to 
the veteran's background, including his employment and 
educational history.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In this case, the Board finds that there is insufficient 
evidence to make a determination as to entitlement to a TDIU.  
Thus, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion in 
regard to the impact on unemployability 
due to service-connected disability.  The 
AOJ should request that the examiner's 
opinion include a statement in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the Veteran is unemployable due to 
service-connected disability (service 
connection is in effect for right knee 
meniscectomy with traumatic arthritis and 
right knee scar) and/or whether he is able 
to follow a substantially gainful 
occupation by reason of service-connected 
disability with consideration given to the 
his background, including his employment 
and educational history.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


